*89The facts q,s established by the answer were:
1. That on March 27, 1895, relator was garnished in a suit that day commenced in the circuit eourt for Wayne county by Alphonse Posselius and others against the Decker Manufacturing Company; that on April 13, 1895, relator filed its disclosure, in which it denied all liability as such garnishee; that it based its denial upon the following alleged facts:
a — That on November 6,1894, the rela- or issued an insurance policy for $1,000 in favor of the principal defendant; that afterwards said defendant sustained a loss by fire of the insured property; that said loss had been adjusted at the sum of $752.17.
b — That on March 21, 1895, relator received from one W. H. Wood a notice in writing of the assignment to said Wood of said insurance, and that relator was required to pay the same to said Wood.
e — That before being served with said writ of garnishment, relator had been garnished at the suit of Detroit Cash Register Company, Limited, v. The Decker Manufacturing Company, in which suit the plaintiff sought to charge relator for said insurance money under the name of Merchants’ Insurance Company of New Jersey; that said suit was still pending and undetermined.
2. That on April 24, 1895, the plaintiffs filed a demand for a trial of the statutory issue framed in said garnishment proceeding, and served the same upon relator.
3. That relator never took any steps to interplead said Wood in said garnishment proceeding.
4. That on March 27, 1895, upon the affidavit of one of the plaintiffs duly filed, W. 'H. Wood was summoned as garnishee of said Decker Manufacturing Company; that .-said Wood filed a disclosure denying all liability as such garn-' ishee; that such proceedings were thereafter had as resulted in the examination of said Wood as such garnishee, the filing of the report of the circuit court commissioner before whom said examination was had, the trial of the statutory issue thus framed, the filing on said trial of a stipulation by said Wood, in which he waived any claim that he might have to the insurance moneys in the hands of the several insurance companies garnished in the principal cause, and consented that judg-ment might be entered accordingly, but without costs; that said Wood should not be personally liable on said judgment, the purpose of the stipulation being to vest in the plaintiff, subject to the rights of other garnishments in their order, the right to the moneys reached by the writs of garnishment due from the several insurance companies against which writs might have issued in said principal cause, free from any claim of said Wood by reason of his disclosure or otherwise; which judgment was entered accordingly.
5. That on February 28, 1896, plaintiffs obtained a judgment against the Decker Manufacturing Company for $2,198.27.
6. That in June, 1896, the statutory issue framed in the proceeding against relator came on for trial before Edward D. Kinne, circuit judge of Washtenaw county, who was-then sitting as an additional circuit judge In the Wayne circuit court; that, as shown by the statement made by Judge Kinne, and made a part of the respondent’s return, relator wás represented by its attorney, and the plaintiffs by its attorney, who also represented the Detroit Cash Register Company; that it was just after the noon hour, but before adjournment; that the stenographer had left; that after hearing counsel Judge Kinne decided to proceed with the case; that each of the counsel made a full statement of what he claimed; that counsel for plaintiffs offered in evidence the files and records in the original ease, showing the rendition of judgment against the principal defendant; that it further appeared that the plaintiffs had obtained judgment by- stipulation against said Wood; that it appearing to the said Kinne that relator was indebted to the principal defendant, that judg*90ment had passed against said Wood, who had claimed an assignment of the insurance policy of relator, thus cutting off his claim, judgment was rendered in favor of the plaintiffs, and against relator for the amount then due from it to the principal defendant as shown by its disclosure.
7. That on June 18,1890, relator, moved to set aside said judgment, for- leave to file a supplemental disclosure, and to interplead said Wood and one Frank C. Trowbridge, who, as claimed by relator, had on or about June i; 1895, notified relator by mail that the entire interest of said-Wood and the principal defendant in the insurance moneys due on the policy issued by relator, had been by said Wood assigned to said Trowbridge; that the principal defendant had consented to his substitution in the trust, and that said Trowbridge was the owner of said insurance moneys in trust for the said principal defendant, and as such entitled to any and all payments to be made thereon; that on the hearing of said motion it appeared from the statement of counsel that the only question raised by relator’s counsel was whether or not it would be liable to be sued again by, said Trowbridge; that in order to have said question determined respondent adjourned the hearing of said motion and ordered said Trowbridge and Wood to appear in eourt on the following day, and show what right or claim they had to the fund garnished in the hands of the relator; that‘on the following day said Trow-bridge and Wood appeared in court; that there were also present relator’s attor- . neys, the attorney for the 'Detroit Cash Register Company, and the attorney for plaintiffs; that the attorney for the .Detroit Cash Register Company stated that it claimed no lien upon said fund; that thereupon said Trowbridge and Wood were sworn and examined by counsel on both sides as to the interest of’said Trowbridge in said fund; that it .appeared by the testimony of said Wood that relator's insurance policy and cer-. tain other insurance policies had been assigned to him by the Decker Manufacturing Company; that respondent decided and held said assignment void under How. Stat. § 6184, inasmuch as it reserved to the Decker Manufacturing Company fifty per cent, of the insurance moneys to be collected by said Wood from the policies so assigned; that it also appeared from the testimony of said Trowbridge that whatever claim he had, through assignments from said Wood or the Decker Manufacturing Company, were subsequent to the service upon relator of said writ of garnishment; that as held by respondent, inasmuch as it appeared that judgment'had been taken against said Wood by stipulation, his rights were cut off thereby, and respondent refused to set aside the judgment against relator.